    Case 18-80853                Doc 43   Filed 11/13/18 Entered 11/13/18 09:39:48       Desc Main
                                            Document     Page 1 of 2


                                    UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            WESTERN DIVISION

  In re:                                                             Chapter 7

  PADILLA, BENJAMIN C.                                               Case No. 18-80853
  GALDAMEZ, JESSICA V.
                                                                     JUDGE THOMAS M. LYNCH
  Debtor(s)

                                          CERTIFICATE OF SERVICE


              The undersigned certifies that on November 13, 2018, she served upon all persons to whom
it is directed via electronic communication as indicated below and by United States Mail as indicated
on the attached service list, a copy of the Notice of Trustee’s Final Report.

Attorney David L. Stretch
Law Office of David L. Stretch
5447 W. Bull Valley Road
McHenry, IL 60050-7410
stretchlaw@gmail.com

Patrick Layng
Office of the U.S. Trustee
780 Regent Street, Suite 304
Madison, WI 53715
USTPRegion11.MD.ECF@usdoj.gov

                                                            /s/ Colleen M. Lemek




Joseph D. Olsen, Trustee
YALDEN, OLSEN & WILLETTE
1318 East State Street
Rockford, IL 61104-2228
815-965-8635 (phone)
815-965-4573 (fax)
jolsenlaw@comcast.net
NFR Certificate of Service.wpd
             Case 18-80853         Doc 43    Filed 11/13/18 Entered 11/13/18 09:39:48      Desc Main
                                               Document     Page 2 of 2
                                            American Express National Bank
BMO Harris Bank NA                                                             Capital One Bank (USA), N.A.
                                            c/o Beckett and Lee LLP
P.O. Box 3050                                                                  PO Box 71083
                                            PO Box 3001
Cedar Rapids, IA 52406                                                         Charlotte, NC 28272-1083
                                            Malvern, PA 19355-0701


U.S. Bank National Association              Department Stores National Bank
                                                                               Citibank, N.A.
Bankruptcy Department                       c/o Quantum3 Group LLC
                                                                               701 E. 60th Street North
PO Box 108                                  PO Box 657
                                                                               Sioux Falls, SD 57117
St. Louis MO 63166-0108                     Kirkland, WA 98083-0657


PYOD, LLC its successors and assigns
                                            Quantum3 Group LLC as agent for    Capital One, N.A.
of Citibank, N.A.
                                            Comenity Bank                      c/o Becket and Lee LLP
Resurgent Capital Services
                                            PO Box 788                         P.O. Box 3001
PO Box 19008
                                            Kirkland, WA 98083-0788            Malvern, PA 19355-0701
Greenville, SC 29602


Benjamin C. Padilla                         Jessica V. Galdamez
625 David Street                            625 David Street
Lake in the Hills, IL 60156-5204            Lake in the Hills, IL 60156-5204
